


110 HR 3705 IH: To amend the Truth in Lending Act to require notice to

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3705
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Ms. Sutton introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to require notice to
		  consumers of an upcoming adjustment or reset date with respect to hybrid
		  adjustable rate mortgages, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fair
			 Disclosure for Homeowners Act of 2007.
		2.6-month notice
			 required before reset of hybrid adjustable rate mortgages
			(a)In
			 generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et
			 seq.) is amended by inserting after section 128 the following new
			 section:
				
					128A.Reset of
				hybrid adjustable rate mortgages
						(a)Hybrid
				adjustable rate mortgages definedFor purposes of this section, the term
				hybrid adjustable rate mortgage means a consumer credit
				transaction secured by the consumer's principal residence with a fixed interest
				rate for an introductory period that adjusts or resets to a variable interest
				rate after such period.
						(b)Notice of Reset
				and alternativesDuring the
				1-month period that ends 6 months before the date on which the interest rate in
				effect during the introductory period of a hybrid adjustable rate mortgage
				adjusts or resets to a variable interest rate, the creditor or servicer of such
				loan shall provide a written notice, separate and distinct from all other
				correspondence to the consumer, that includes the following:
							(1)Any index or formula used in making
				adjustments to or resetting the interest rate and a source of information about
				the index or formula.
							(2)An explanation of how the new interest rate
				and payment would be determined, including an explanation of how the index was
				adjusted, such as by the addition of a margin.
							(3)The best estimate of the creditor or
				servicer of the amount of the monthly payment that will apply after the date of
				the adjustment or reset, and the assumptions on which this estimate is
				based.
							(4)A list of alternatives consumers may pursue
				before the date of adjustment or reset, and descriptions of the actions
				consumers must take to pursue these alternatives, including—
								(A)refinancing;
								(B)renegotiation of
				loan terms;
								(C)payment
				forebearances; and
								(D)pre-foreclosure
				sales.
								(5)The names, addresses, telephone numbers,
				and Internet addresses of counseling agencies or programs reasonably available
				to the consumer that have been certified or approved and made publicly
				available by the Secretary of Housing and Urban Development or a State housing
				finance authority (as defined in section 1301 of the Financial Institutions
				Reform, Recovery, and Enforcement Act of 1989).
							(6)The address, telephone number, and Internet
				address for the State housing finance authority (as so defined) for the State
				in which the consumer resides.
							(c)Periodic
				disclosuresAll periodic
				statements provided to a consumer by a creditor or servicer, whether paper or
				electronic, with respect to a hybrid adjustable rate mortgage shall include, in
				a clear and conspicuous manner, the date on which such mortgage adjusts or
				resets from a fixed interest rate during the introductory period to a variable
				rate.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 128 the
			 following new item:
				
					
						128A. Reset of hybrid adjustable rate
				mortgages.
					
					.
			
